Order entered September 1, 2015




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-14-01583-CR

                         BENJAMIN KNIGHTEN BURCH, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-00319-Q

                                               ORDER
       On the Court’s own motion, we ORDER the appellant’s brief received on August 4,

2015 filed as of the date of this order.


                                                          /s/   ADA BROWN
                                                                JUSTICE